Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASOSN FOR ALLOWANCE
Allowable Subject Matter
Claims 10-14, 19-26 and 45 are allowed, renumbered to claims 1-14, respectively.
The following is an examiner’s statement of reasons for allowance:

Hong et al. (US 2020/0059987 A1) discloses a method of  controlling base station transmission and reception of data through network slice (Abstract), wherein a source base station receives network slice request information from a UE (paragraph 85 and Fig. 3), and response, transmitting network specific slice information to a target base station (paragraph 87), and the target base station generates a handover command for the UE based on at least one of the specific network slice information and network slice information allowed by the target base station (paragraph 88).

Jiang (US 2018/0192445 A1) discloses a wireless network access method includes: acquiring slice configuration information transmitted by at least one base station, the slice configuration information indicating a network slice allowed to access in a cell corresponding to the base station; determining at least one suitable cell according to the slice configuration information, the at least one suitable cell including a corresponding cell of one of the at least one network slice providing a current trigger random access service; selecting a suitable cell as a 

Ahmad (US 2019/0349951 A1) discloses a relay WTRU may broadcast one or more of relay service codes (e.g., ProSe codes). The codes may indicate one or more network slices and/or Protocol Download Unit (PDU)/Packet Data Network (PDN) sessions that the relay WTRU may be able to connect to (paragraph 85), and a network entity (e.g., a ProSe function associated with the network entity) may respond to a discovery request message with a discovery response. The discovery response may include multiple relay service codes, e.g., if the relay WTRU sending the discovery request message included network slice information in the discovery request message (paragraph 88).

So (US 2020/0015158 A1) discloses a network slice instance request message is received for a user device. In response, the network slice selection function transmits a response message that includes information about allowed network slice instances for the user device. The allowed network slice instances include network slice instances that are available in the registration area of the user device (Abstract).

Prior arts of record disclose information for indicating allowed network slice for a UE and providing a handover command from a target base station to a UE based on allowed network slice information.

Regarding claims 10 and 45, prior arts of record fail to disclose “receiving, by the UE, first messages sent by L relay devices,, wherein each of one or more of the first messages sent by a relay device of the L relay devices comprises N pieces of second indication information, and each of the N pieces of second indication information is used to indicate one allowed network slice of the relay device, and L and N are positive integers greater than or equal to 1” and “randomly selecting by the UE, a first relay device from the L relay devices as a target relay device based on the M pieces of first indication information and the L pieces of first messages, wherein network slices indicated by the N pieces of second indication information of the first relay device comprise at least one network slice indicated by the M pieces of first indication information”, as recited in claim 10, and similarly recited in claim 45, in combination with other claimed limitations.

Regarding claim 19, prior arts of record fail to disclose “receiving, by the UE, a first message sent by a first relay device, wherein the first message comprises N pieces of second indication information, each of the N pieces of second indication information is used to indicate one allowed network slice of the first relay device” and “when network slices indicated by the N pieces of second indication information comprise at least one network slice indicated by the M pieces of first indication information, determining, by the UE, the first relay device as a target relay device”, in combination with other claimed limitations.

Dependent claims 11-14 and 20-26 are allowable based on their dependency on independent claims 10 and 19, respectively.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Kuge et al. (US 2019/0274177 A1) discloses information indicating that connection to a specific one(s) of and/or part of and/or all Network Slice instances (NSIs) requested by a UE is allowed (paragraph 157).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL LAI/Primary Examiner, Art Unit 2645